113 F.2d 114 (1940)
WESTMORELAND ASBESTOS COMPANY, Inc., Home Insulation Company, Inc., Westchester Asbestos Corporation, Rock Wool Insulation Corporation, Plaintiffs, W. G. Kuehn, Inc., and William G. Kuehn, Plaintiffs-Appellants,
v.
JOHNS-MANVILLE CORPORATION, Johns-Manville Sales Corporation, John A. Roebling's Sons Company of New York, Stellar Corporation, and Hiram E. Manville, Defendants-Appellees.
No. 391.
Circuit Court of Appeals, Second Circuit.
July 8, 1940.
Weissberger & Leichter, of New York City (M. M. Leichter and John L. Ketcham, both of New York City, of counsel), for plaintiffs-appellants.
Davis, Polk, Wardwell, Gardiner & Reed, of New York City (Theodore Kiendl, A. S. Edmonds, and Francis W. Phillips, all of New York City, of counsel), for defendants-appellees.
Before SWAN, CLARK and PATTERSON, Circuit Judges.
PER CURIAM.
Affirmed on opinion below, 30 F. Supp. 389, in which decision was adhered to on reargument in 32 F. Supp. 731, without appellate costs.